Citation Nr: 1550874	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-26 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected residuals of right and left mandible fractures.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

  


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge at an August 2015 hearing.  The hearing transcript is associated with the claims file.  


FINDING OF FACT

The weight of the competent lay and medical evidence is in equipoise as to whether the Veteran's sleep apnea is a service-connected residual of fractures of the right and left mandible.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea, as secondary to the service-connected residuals from fractures of the right and left mandible, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for sleep apnea as it is secondary to the service connected residuals of his left and right mandible fractures.  To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  The Board acts as the finder of fact and weighs the evidence, including lay statements.  See  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255, 1263 (Fed. Cir. 2000).  The Board considers lay statements to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Once evidence is determined competent, the Board must decide whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Where the Board finds that the evidence is in equipoise regarding service connection,  the Board resolves reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran plainly meets the first and second elements.  Records from the Tuskegee VA Medical Center (VAMC) document a diagnosis of sleep apnea in November 2007, and VAMC records throughout the claims period continue to confirm the Veteran's sleep apnea.  The record is also clear that the Veteran is service connected for residuals of left and right mandible fractures, for which the Veteran underwent closed reduction in March 1983.   

For the third element - a nexus between the current and service-connected disabilities - the Board finds that the evidence is in equipoise.  The Veteran's medical treatment records (both in service and after service) lack references to snoring, difficulty breathing, or sleep apnea until 2007, 24 years after the Veteran's in-service mandible injury and procedure.  An April 2009 private physician letter nonetheless finds it highly likely that the Veteran's service-connected mandible injury is responsible for his sleep apnea.  On the other hand, a January 2009 VA examination report opines that the Veteran's sleep apnea is less likely than not caused by his mandible procedure, citing the gap between the closed reduction and the diagnosis of sleep apnea, the lack of complications after the procedure, and the lack of reported sleep apnea symptoms before 2007.

In addition to the medical evidence, the Board considered lay statements submitted by the Veteran.  One service member who served with the Veteran confirmed in a February 2008 statement that the Veteran snored loudly and frequently gasped for air while sleeping during field exercises in 1987.  Another fellow service member corroborated in a February 2010 statement that the Veteran snored loudly during numerous training exercises and would stop breathing while sleeping.  The Veteran's mother stated in a January 2009 statement that the Veteran snores and stops breathing in his sleep; she asserted that the Veteran did not have these symptoms before service and that they developed during service.  

The Veteran also provided statements describing symptoms he experienced in service and addressing the lack of in-service medical reports.  At the August 2015 hearing, he testified that he had experienced sleep apnea symptoms for 20 years before being diagnosed in 2007; the Veteran also admitted that he had periods during service in which he had difficulty staying awake during the day.  The Veteran states in the February 2010 notice of disagreement (NOD) that he was not aware while in service of the existence of sleep apnea or the implications of its symptoms.  Because these lay statements address observable symptoms of the Veteran's condition and provide  first-person accounts, the Board finds them both competent and credible.

The Board concludes that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is secondary to his service-connected residuals of left and right mandible fractures.  The January 2009 VA examination report provided an opinion against the claim, citing the lack of complications after the surgery, the lack of reported sleep apnea symptoms, and the large time gap between the surgery and diagnosis.  The Veteran's private physician, however, opined that the mandible procedure was the likely cause of the Veteran's sleep apnea, and lay statements show that the Veteran experienced symptoms within service that were not present prior to service.  The Veteran's unfamiliarity with sleep apnea also explains why he may not have brought them up during medical treatment.  Therefore, the January 2009 VA examination report is balanced by the medical and lay evidence that contradict it.

In sum, the Board finds that the Veteran has a current disability (sleep apnea) as well as a service-connected disability (residuals of left and right mandible fractures).  The Board also finds that the evidence is at least in equipoise on the question of whether the Veteran's current sleep apnea disability is secondary to his residuals of left and right mandible fractures.  Thus, the three elements of service connection on a secondary basis are met and the claim is granted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Entitlement to service connection for sleep apnea as secondary to service-connected residuals from fractures of the right and left mandible is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


